Title: To George Washington from Fenwick, Mason, & Company, 5 December 1789
From: Fenwick, Mason, & Company
To: Washington, George


          Bordeaux [France] 5 December 1789. The dealer’s catalog description of this document notes that it deals with GW’s order for wine which included twenty-six bottles of claret and twelve dozen “vins de grave. We have taken much pains to procure this Wine and are well persuaded it is the best to be had. But we fear it (the claret particularly) may not be found fit for drinking immediately though it is old pure & of one of the first growths since it has just been bottled. Since the best wine is always bought in cask we beg leave to recommend to you to order always somewhat in advance that it may lie six or eight Months in bottle to ripen.” The catalog description notes that the firm informed GW that “no good Champagne wine is to be had but through a friend in Rheims they have secured a case of two dozen bottles which they are taking the liberty to send him.”
        